Citation Nr: 0012534	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for nonservice-
connected pension purposes, to include the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from February 1972 to 
April 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied a 
total disability rating for nonservice-connected pension 
purposes.  Additional evidentiary development and due process 
are needed prior to further disposition of this claim.

Due process

First, when a claimant has disagreed with a rating decision, 
it is incumbent on the RO to provide him a statement of the 
case that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1999).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the veteran was deficient, in 
that citation to the diagnostic codes applicable to his 
nonservice-connected disorders (i.e., Diagnostic Codes 5003, 
5257, 5292, 7101, 7345, and 9411) were not provided.  It is 
necessary to rate all of the veteran's nonservice-connected 
disabilities, and the supplemental statement of the case must 
include citation to the pertinent diagnostic codes for these 
disabilities.  Accordingly, after the development is 
undertaken on remand and the claim has been readjudicated, a 
complete and informative supplemental statement of the case 
must be prepared and provided to the veteran and his 
representative, and an appropriate period for response 
allowed. 

Second, during the pendency of the appeal, several portions 
of the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 
4 (1998), have been amended, including the criteria for 
evaluating cardiovascular disorders.  The veteran's 
nonservice-connected disabilities include hypertension.  The 
amendment to the Schedule was effective January 12, 1998.  
See 62 Fed. Reg. 65207 through 65224 (December 11, 1997).  
The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  See 62 
Fed. Reg. 65222 (December 11, 1997).  All diagnoses of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  It was further 
noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  See 62 Fed. Reg. 65215 (December 
11, 1997).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Since the new regulations were not 
in effect when the rating decision on appeal was made, they 
were not addressed by the RO in rating the veteran's 
nonservice-connected hypertension.  After according the 
veteran appropriate examinations, as detailed below, the RO 
should determine which version of the rating criteria, if 
either, is more favorable and rate his nonservice-connected 
condition under the more favorable version.  If neither is 
more favorable, use the new criteria.  Thereafter, the 
supplemental statement of the case must inform the veteran of 
the old and new rating criteria for cardiovascular disorders.

Evidentiary development

First, the veteran should be afforded appropriate VA 
examinations on remand in order to determine the severity of 
all of his current disabilities, particularly as to the 
effect of such disabilities on employability.  Such 
examinations are necessary in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  The veteran was provided VA 
examinations in 1998; however, it is necessary that 
additional examinations be conducted in order to assess the 
current status of his disabilities.  As discussed below, he 
allegedly has other disorders that he claims have disabled 
him, and he has not been provided appropriate examinations 
for these conditions.  

Second, the Board does not have sufficient evidence to decide 
this claim.  The report of the examination conducted in 1998 
is inadequate for the Board to determine the current degree 
of impairment resulting from the veteran's nonservice-
connected disorders.  The majority of the examination report 
is comprised of answers to a specific series of questions to 
which the Board does not have access.  There is a significant 
amount of information contained in those answers that can 
only be interpreted by reference to the questions.  Since the 
Board does not have access to those specific questions, it is 
impossible to interpret the findings from the 1998 VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the veteran's claim.  
On remand, the RO should obtain a comprehensive report of the 
September 1998 VA general examination that includes the 
questions to which the examiner was responding.

Third, the veteran has additional disabilities that have not 
yet been rated by the RO.  He maintains that he is also 
unemployable due to eye and hearing disorders.  The medical 
evidence also shows that he has a seizure disorder, chronic 
headaches, and a substance abuse disorder.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. 
§§ 3.340(a), 4.15, and 4.17 (1999) (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.").  Disability ratings have not been assigned 
for these conditions.

Fourth, the claims file shows that the veteran is receiving 
Social Security disability benefits.  The RO has not 
requested the medical and adjudication records relating to 
the receipt of Social Security disability benefits.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  This 
must be done. 

While this claim is in remand status, the RO should ensure 
that all of the veteran's VA treatment records have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding his claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO should request the veteran's medical 
records from the VA Medical Center in Little Rock for all 
treatment since April 1998.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Little Rock for all outpatient treatment 
and hospitalization from April 1998 to 
the present.  

2.  Provide the veteran an opportunity to 
submit an up-to-date Employment 
Statement.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.

4.  Obtain a comprehensive report of the 
September 1998 VA general physical 
examination from the VA Medical Center in 
Little Rock.  The RO should make sure 
that the report contains the specific 
questions that prompted the examiner's 
responses in the original examination 
report.

5.  After obtaining the veteran's VA and 
Social Security records, schedule him for 
appropriate VA examinations in order to 
evaluate all of his previously diagnosed 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiners prior to the examinations.


Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
(1) a lumbar spine disorder; (2) a left 
knee disorder; (3) hypertension; (4) 
headaches; (5) a seizure disorder; (6) an 
eye disorder; (7) a hearing disorder; (8) 
post-traumatic stress disorder; (9) 
hypertension; (10) a substance abuse 
disorder; (11) residuals of hepatitis; 
and (12) any other disorders noted in 
connection with the examinations.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to evaluate the above 
disorders fully, to include x-rays, 
laboratory tests, etc.  The examiners 
should provide a clear description of the 
manifestations attributable to the 
nonservice-connected disorders.  

(a) Orthopedic conditions:  Evaluation of 
the veteran's lumbar spine and left knee 
disorders should include range of motion 
testing.  All ranges of motion should be 
reported in degrees.  The examiner should 
indicate what is considered normal range 
of motion for the lumbar spine.  All 
functional limitations are to be 
identified, and, if the residuals are 
characterized by pain, the examiner(s) 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare-ups.  If there is 
neurological impairment, it should be 
fully described.


(b) Neurological disorders:  The examiner 
should elicit information as to the 
frequency, duration, and severity of the 
veteran's headaches, to include whether 
any attacks are prostrating and, if so, 
to what extent.  The examiner should 
fully describe any residuals from the 
veteran's seizure disorder.

(c) Hypertension:  In accordance with the 
revised rating criteria, the severity of 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.

(d) Psychiatric disorder(s):  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

(e) Hepatitis:  The examiner should 
indicate whether the veteran has any 
liver damage and, if so, the extent 
(minimal, moderate, marked).  It should 
also be noted whether the veteran has any 
fatigue, gastrointestinal problems, or 
psychiatric disturbances, as well as 
whether he is undergoing any therapeutic 
measures such as dietary restrictions or 
rest therapy.

The examiners must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  Each examiner 
should render an opinion as to what 
effect the disabilities found have on the 
veteran's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

6.  Ensure that all of the above 
development actions have been conducted 
and completed in full.  In particular, 
the RO should review the examination 
reports to verify that they include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

7.  Thereafter, readjudicate the veteran's 
claim for nonservice-connected pension, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  Consider each 
of the veteran's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  The RO must 
discuss the veteran's disabilities in terms 
of both the unemployability standard and the 
average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 3.321, 
4.15, 4.16, and 4.17 (1999).  The RO must 
make determinations as to whether any of the 
disabilities in question are the result of 
the veteran's willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 4.17a (1999).  Whether referral for 
consideration of an extraschedular rating is 
appropriate should be discussed.  In 
evaluating the degree of the veteran's 
disability due to nonservice-connected 
hypertension, consider whether either the new 
or the old version of the rating criteria for 
cardiovascular disorders is more favorable to 
the claim.

8.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, which 
includes (a) citation to diagnostic codes 
applicable to each of the veteran's 
nonservice-connected conditions (i.e., 
Diagnostic Codes 5003, 5257, 5292, 7101, 
7345, 9411, and any additional diagnostic 
codes pertinent to disabilities rated 
upon remand) and (b) both the old and the 
new rating criteria for cardiovascular 
disorders.  Allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




